DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are rejected herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (2007/0148103) in view of ‘573.
‘573: Publication No. JP 03076573 A; published April 2, 1991.

With regard to the prior art, the term/phrase "seasoning" encompasses
something used to add taste or flavor to food.  Therefore, seasoning encompasses 
the majority of food/food ingredients. 

Independent Claims 1 and 5 
Harvey teaches methods of making food compositions (0052), including seasonings (0052), comprising:
any amount of a salty taste providing ingredient (ref. clm. 15), like soy sauce (i.e. a food seasoning)(0057);  

any amount of food acids (ref. clm. 15), including: α-ketoglutaric acid (0056); or 
combinations thereof in any amount (ref. clm. 15), which encompasses the specifically claimed amount of α-ketoglutaric acid, from 0.3 to 2.5 mM.

Harvey also teaches the use of wheat, a cereal ingredient (0052), however, does not discuss if it is fermented.
‘573 also teaches methods of making compositions with soy sauce, and further provides that cultured (i.e. fermented) wheat used in soy sauce (Title, Basic Abstract, Use/Advantage, and short article as a whole) for the health benefits of lowering blood pressure (see Use/Advantage).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making compositions with soy sauce including wheat, as Harvey, to include the use of a fermented wheat, as claimed, because ‘573 illustrates that the art finds it suitable for similar intended uses, including methods of making compositions with soy sauce including wheat (see MPEP 2144.07) which further shows that it was known for such a thing to have been done; and further provides health benefits to its use, including lowering blood pressure.

Further, Harvey teaches food acids and/or salts (or ingredients providing a salty taste) further enhance the composition (0053), which provides one of skill with a reasonable expectation that a step of adding has occurred, as in claim 5, since these ingredients are included in the composition made.

Intended use/functionality/properties
It would be reasonable for one of skill in the art to expect that similar foods having similar food ingredients would have the similar intended uses, including being a food seasoning, as in claim 1.
Further, since the modified teaching provides encompassing amounts of added α-ketoglutaric acid with added soy sauce (i.e. a fermented material comprising a fermented wheat, i.e. derived from fermented wheat), one of skill would have a reasonable expectation that similar functionality/properties would be achieved, including that said ingredients are imparting a koku attribute (richness) to said food seasoning, as in claim 5.

In summary, applicant claims a formula for making a nutritional composition that use or eliminate common flavoring ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. 


In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent Claims
As for claims 2 and 6, Harvey provides the optional use of chicken flavoring (0050), therefore provides embodiments where the use of chicken products are not used; and also does not teach the use of hydrochloric acid.


As for claims 3-4, Harvey teaches the food salts include sodium chloride (0057) in any amount (ref. claim 15), which encompasses the claim of 9 wt% or less, as in claim 3; and encompasses a salt concentration of 5 wt% or less, as in claim 4.

As for claims 7-8, the modified teaching, in ‘573 provides that the cereal derived material is a wheat product. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of ‘573, as applied to claims 1-8 above, further in view of Buckholtz (4,471,002).
As for claims 9-10, although one of skill in the art would have the common knowledge to pasteurize a food product to remove/kill bacteria therein, as not to make consumers sick, the modified teaching does not explicitly discuss that the food seasoning is pasteurized, as claimed.
Buckholtz also teaches methods of making mixed powdered food seasonings (ab.); and further illustrates they are pasteurized before being spray dried (see Ex. XXIV(B)).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making mixed powdered seasoning, as the modified teaching above, to include that the seasoning is pasteurized, as claimed, because one of skill in the art would have the common knowledge to pasteurize a food product to remove/kill bacteria therein, as not to make consumers sick; and Buckholtz illustrates 

Response to Arguments
It is asserted, that the prior rejection was discussed during the telephonic interview on August 25, 2020. During the interview, and as stated in the Interview Summary dated August 28, 2020, the Examiner agreed the combination of cited art fails to provide any motivation or reason why one of ordinary skill in the art would have added wheat red koji to the cell-free extracts of Smit. On this basis, and as stated by the Examiner in the Interview Summary (page 4, line 8), the rejection falls. Accordingly, withdrawal of the rejection is respectfully requested. 
In response, Smit teaches methods of making cell free extracts, however, does not limit the food composition made to be free of cells, therefore this argument is not persuasive.

It is asserted, that for the sake of a complete record, the following paragraphs reiterate Applicant's position on whether the combination of cited art teaches or suggests a composition comprising each of the elements of the cited claims. 
In particular, it is respectfully submitted that Smit fails to teach or even suggest a soy sauce comprising at least 0.3 mM of a-ketoglutaric acid as recited in the claims. 
Smit is limited to two references to a-ketoglutaric acid. The first is in paragraph [0058], which lists chemicals used in the experiments described in the publication. Reference to a- ketoglutaric acid in paragraph [0058] only provides the source of the chemical. 

Smit is thus limited to teaching the use of a-ketoglutaric acid as an enzymatic substrate in a reaction mixture used to test enzymatic activity. While a-ketoglutaric acid is added to an aliquot of the CFE, it is clear that it is done so only for the limited purpose of serving as an enzymatic substrate, where a-ketoglutaric acid is converted to KICA. Further, CFE is not described as soy sauce, and there is no disclosure teaching the addition of a-ketoglutaric acid to CFE for a purpose other than serving as an enzyme substrate. 
In response, the intended use of the ingredient does not distinguish over the product made, therefore this argument is not persuasive.

It is asserted, that Smit fails to teach a soy sauce comprising at least 0.3 mM of a-ketoglutaric acid as recited in the claims. 

In response, please see the new grounds of rejection above, provided to teach the amended amount of a-ketoglutaric acid with/in a seasoning, as claimed.

It is asserted, that The Examiner suggests JP '855 teaches methods of making soy sauce by adding 0.05 to 1 wt% a-ketoglutaric acid to a soy sauce. The Examiner admits JP '855 does not disclose including a fermented cereal derived ingredient in the soy sauce, as claimed. The Examiner finds JP '573 to teach methods of making soy sauce that include cultured (i.e. fermented) red wheat koji for health benefits. The Examiner believes it would have been obvious to modify methods of making soy sauce, as taught in JP '855, to include a fermented cereal derived ingredient because JP '573 illustrates that the art finds it suitable for similar intended uses, and it was known fermented cereal derived ingredients provide health benefits. In reply, it is submitted that the combination of cited art fails to teach or suggest each element of cited claims, as amended herein. It can first be noted that claims 1 and 5 are being amended to recited food seasonings having a concentration of a-ketoglutaric acid within a defined range, namely 0.3 mM to 2.5 mM. 
In response, please see the new grounds of rejection above.

It is asserted, that the Examiner finds JP '588 to teach a soy sauce that includes 0.05 to 1 wt% a- ketoglutaric acid. However, it must be noted that the publication fails to discuss the range of "0.05 to 1" in terms of "wt%". Rather, the publication simply refers to "%". It is submitted that "%", as used in JP '588 and other patents and publications in the field of soy sauce food science, is generally understood to mean "w/v%". The molar weight of a- ketoglutaric acid is 146.11. Therefore, a range of 0.3 mM to 2.5 mM a-ketoglutaric acid is equivalent to 0.0043 to 0.0365 wt%. This upper limit (0.0365 wt%) in 
In response, please see the new grounds of rejection above that was necessitated by the independent claim amendments. 
As for some conventional unit for percent, in this specific case the various permutations of types of percentages in the generic are so small (wt./wt., or wt/vol.) the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793